Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please cancel claims 7-20.
Election/Restrictions

1.	This application is in condition for allowance except for the presence of claims 7-20 are directed to species non-elected without traverse.  Accordingly, claims 7-20 have been cancelled.
Allowable Subject Matter
2.	Claims 1-6 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
4.	With respect to independent claims 1, Overall there is no teaching, suggestion, or motivation for combination in the prior art for a controller configured to perform a training process of sampling the data and compensating for a delay time of the data strobe signal.
5.	With respect to dependent claim 2-6 since these claims are depending on claim 1, therefore claim 2-6 are allowable subject matter. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday off.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




HY
07/06/2022
/HAN YANG/
Primary Examiner, Art Unit 2824
.